Title: From George Washington to George Weedon, 10 September 1781
From: Washington, George
To: Weedon, George,Spotswood, Alexander


                  
                     Dear Sir
                     Mount Vernon Septr 10th 1781
                  
                  The Waggons of the French & American Armies—the Cavalry—and the Cattle of both are upon their march from the Head of Elk to the point of operation below—The roads from the specimen I have seen, are very bad, and stand in need of considerable repairs; I have therefore to beg that you will immediately upon the receipt of this, apply to the County Leiutts or Civil Majistrates to have them put in order from the Ford at the Falls of Rappahannock to Caroline Court House—And it is my earnest wish that the Ford itself may receive Every assistance, that it is capable of in a short time—If proper measures could be adopted by the Counties on each side the River it certainly might be rendered more practicable & safe for the Waggons (which for the sake of dispatch) must pass it.
                  I expect the Count de Rochambeau & Gen. Chattelus will be here tomorrow night on their way to join the Troops which are passing from the Head of Elk by water to York, and that they will be in Fredericksburg the following night—The length of their Journey, their own fatigue & that of their Horses will, independent of the attention due to such Characters, render it necessary, if it be practicable to furnish them with Carriages to carry them 25 or 30 Miles, or fresh Horses, if Carriages are not to be obtained the next Morning.
                  I shall not apologize for this freedom or the trouble it will give you, because I am sure you will take pleasure in shewing civilities to the Representatives of a Nation to which we are so much indebted.
                  The Gentn will have 4 or 5 or more of their Suite with them—whether I shall accompany or precede them, I am not yet determined.  I am, with much esteem & regard Dr Sr your Most Obedt Servt.
                  
               